Title: From James Madison to Thomas Jefferson, 22 July 1805
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Washington July 22. 1805
          
          By this Mail you will receive the letters last received from Mr. Erving. No others have come to hand from any quarter worth troubling you with.
          Mr. Gallatin left Washington the day I believe you did. I am still detained here by the situation of Mrs. M’s complaint. The Doctr. does not claim less than seven or 8 days from this time, at least, in order to render the journey safe; and her recovery has been so much more slow than he calculated that I dare not be sanguine as to the time of my departure. I am not without apprehensions that the case may be of a very serious kind. Its appearance has changed for the better, during the state of absolute rest prescribed, but does not yet resemble that denoting the ordinary course of healing. With respectful attachment I remain always yours
          
            James Madison
          
          
            We had a fine shower yesterday, and a slight one a few days ago.
          
        